Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 1 of 20

Guy W. Rogers

Jon A. Wilson

BROWN LAW FIRM, P.C.

315 North 24" Street

P.O. Drawer 849

Billings, MT 59103-0849

Tel. (406) 248-2611

Fax (406) 248-3128

Attorneys for Defendants Watchtower Bible and Tract Society of New York, Inc.,
and Watch Tower Bible and Tract Society of Pennsylvania

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

TRACY CAEKAERT, and CAMILLIA
MAPLEY,

Cause No. CV 20-52-BLG-SPW

ANSWER, CROSS-CLAIM, AND
DEMAND FOR JURY TRIAL OF
DEFENDANT WATCHTOWER
BIBLE AND TRACT SOCIETY OF
NEW YORK, INC.

Plaintiffs,

VS.

)

)

)

)

)

)
WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK, }
INC., WATCH TOWER BIBLE AND. )
TRACT SOCIETY OF
PENNSYLVANIA, and BRUCE
MAPLEY SR., )
)

Defendants.

 

COME NOW Defendant Watchtower Bible and Tract Society of New York,
Inc., (hereinafter “WTNY”), by and through its attorneys, and answers Plaintiffs’

Complaint and Jury Demand (hereinafter ““Complaint”), as follows:

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - |
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 2 of 20

I. PARTIES, JURISDICTION AND VENUE

l. WTNY lacks knowledge or information sufficient to form a belief
about the truth of the allegations of paragraph 1 and, therefore, the same are
denied.

2. WTNY lacks knowledge or information sufficient to form a belief
about the truth of the allegations of paragraph 2 and, therefore, the same are
denied.

3, WTNY admits that it is a New York corporation and that it has its
principal place of business in New York. WTNY denies the remaining allegations
of paragraph 3.

4. The allegations of paragraph 4 do not appear to be directed to this
answering Defendant. In the event paragraph 4 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

5. The allegations of paragraph 5 do not appear to be directed to this
answering Defendant. In the event paragraph 5 is deemed to include allegations
against WINY to which a response is required, the same are denied.

6. WTNY lacks knowledge or information sufficient to form a belief
about the truth of the allegations of paragraph 6 and, therefore, the same are

denied.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 2
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 3 of 20

7. WITNY denies the allegations of paragraph 7 as calling for legal
conclusions..

8. WITNY denies the allegations of paragraph 8 as calling for legal
conclusions.

9. The allegations of paragraph 9 do not appear to be directed to this
answering Defendant. In the event paragraph 9 is deemed to include allegations
against WINY to which a response is required, the same are denied.

10. WTNY denies the allegations of paragraph 10 as calling for legal
conclusions.

Hl. FACTS COMMON TO ALL CLAIMS

11. The allegations of paragraph 11 do not appear to be directed to this
answering Defendant. In the event paragraph 11 is deemed to include allegations
against WTNY to which a response is required, the same are denied. WINY
affirmatively asserts that it has no understanding of term “Jehovah’s Witness
Church”.

12. WTNY denies the allegations of paragraph 12, as it is simply a
corporation that assists the faith of Jehovah’s Witnesses.

13. The allegations of paragraph 13 do not appear to be directed to this
answering Defendant. In the event paragraph 13 is deemed to include allegations

against WITNY to which a response is required, the same are denied.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 3
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 4 of 20

14. The allegations of paragraph 14 do not appear to be directed to this
answering Defendant. In the event paragraph 14 is deemed to include allegations
against WINY, the same are denied.

15. WTNY admits that, based on recommendations from local
congregations, it evaluated and communicated appointments of “ministerial
servants” and “elders” to local congregations. WTNY denies the remaining
allegations of paragraph 15.

16. WTNY denies the allegations of paragraph 16.

17. The allegations of paragraph 17 do not appear to be directed to this
answering Defendant. In the event paragraph 17 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

18. WTNY denies the allegations of paragraph 18.

19. WTNY denies the allegations of paragraph 19.

20. WYINY denies the allegations of paragraph 20.

21. WTNY denies the allegations of paragraph 21 and affirmatively
asserts it has no understanding of the term “Watchtower Protocols”.

22. WTNY denies the allegations of paragraph 22 and affirmatively

asserts it has no understanding of the term “Watchtower Protocols”.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 4
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 5 of 20

23. The allegations of paragraph 23 do not appear to be directed to this
answering Defendant. In the event paragraph 23 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

24. The allegations of paragraph 24 do not appear to be directed to this
answering Defendant. In the event paragraph 24 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

25. The allegations of paragraph 25 do not appear to be directed to this
answering Defendant. In the event paragraph 25 is deemed to include allegations
against WINY to which a response is required, the same are denied.

26. WTNY denies the allegations of paragraph 26 and affirmatively
asserts it has no understanding of the term “Watchtower Protocols”.

27. WTNY denies the allegations of paragraph 27 and affirmatively
asserts it has no understanding of the term “Watchtower Protocols”.

28. WTNY denies the allegations of paragraph 28 and affirmatively
asserts it has no understanding of the term “Watchtower Protocols”.

29. The allegations of paragraph 29 do not appear to be directed to this
answering Defendant. In the event paragraph 29 is deemed to include allegations

against WINY to which a response is required, the same are denied.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 5
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 6 of 20

30. The allegations of paragraph 30 do not appear to be directed to this
answering Defendant. In the event paragraph 30 is deemed to include allegations
against WINY to which a response is required, the same are denied.

31. The allegations of paragraph 30 do not appear to be directed to this
answering Defendant. In the event paragraph 30 is deemed to include allegations
against WINY to which a response is required, the same are denied.

32. The allegations of paragraph 32 do not appear to be directed to this
answering Defendant. In the event paragraph 32 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

33. The allegations of paragraph 33 do not appear to be directed to this
answering Defendant. In the event paragraph 33 is deemed to include allegations
against WINY to which a response is required, the same are denied.

34. The allegations of paragraph 34 do not appear to be directed to this
answering Defendant. In the event paragraph 34 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

35. The allegations of paragraph 35 do not appear to be directed to this
answering Defendant. In the event paragraph 35 is deemed to include allegations

against WTNY to which a response is required, the same are denied.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 6
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 7 of 20

36. The allegations of paragraph 36 do not appear to be directed to this
answering Defendant. In the event paragraph 36 is deemed to include allegations
against WINY to which a response is required, the same are denied.

37. The allegations of paragraph 37 do not appear to be directed to this
answering Defendant. In the event paragraph 37 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

38. The allegations of paragraph 38 do not appear to be directed to this
answering Defendant. In the event paragraph 38 is deemed to include allegations
against WINY to which a response is required, the same are denied.

39. The allegations of paragraph 39 do not appear to be directed to this
answering Defendant. In the event paragraph 39 is deemed to include allegations
against WINY to which a response is required, the same are denied.

40. The allegations of paragraph 40 do not appear to be directed to this
answering Defendant. In the event paragraph 40 is deemed to include allegations
against WINY to which a response is required, the same are denied.

41. The allegations of paragraph 41 do not appear to be directed to this
answering Defendant. In the event paragraph 41 is deemed to include allegations

against WTNY to which a response is required, the same are denied.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 7
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 8 of 20

42. The allegations of paragraph 42 do not appear to be directed to this
answering Defendant. In the event paragraph 42 is deemed to include allegations
against WITNY to which a response is required, the same are denied.

43. WTNY denies the allegations of paragraph 43.

44. The allegations of paragraph 44 do not appear to be directed to this
answering Defendant. In the event paragraph 44 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

45. WTNY denies the allegations of paragraph 45 as calling for legal
conclusions and affirmatively asserts it has no understanding of the term
“Watchtower Protocols”.

46. The allegations of paragraph 46 do not appear to be directed to this
answering Defendant. In the event paragraph 46 is deemed to include allegations
against WINY to which a response is required, the same are denied.

47. The allegations of paragraph 47 do not appear to be directed to this
answering Defendant. In the event paragraph 47 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

48. WTNY denies the allegations of paragraph 48.

49. WTNY denies the allegations of paragraph 49.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 8
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 9 of 20

50. The allegations of paragraph 50 do not appear to be directed to this
answering Defendant. In the event paragraph 50 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

51. The allegations of paragraph 51 do not appear to be directed to this
answering Defendant. In the event paragraph 51 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

52. WITNY denies the allegations of paragraph 52.

53. WTNY denies the allegations of paragraph 53 and affirmatively
asserts it has no understanding of the term “Jehovah’s Witness Church”.

54. The allegations of paragraph 54 do not appear to be directed to this
answering Defendant. In the event paragraph 54 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

55. WTNY admits sending a letter to all bodies of elders in 1997
inquiring about individuals who at any time served in an appointed capacity and
were involved in allegations of child abuse. WTNY denies the remaining
allegations of paragraph 55.

56. WITNY admits to maintaining some congregation correspondence
involving responses to its 1997 letter. WITNY denies the remaining allegations of
paragraph 56.

57. WTNY denies the allegations of paragraph 57.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 9
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 10 of 20

58. WTNY admits to maintaining some congregational correspondence
involving responses to its 1997 letter. WTNY denies the remaining allegations of
paragraph 58.

59. WTNY admits that there have been document disputes in other abuse
cases. WINY denies the remaining allegations of paragraph 59.

Tt. CLAIMS

First Claim: Negligence
(All Defendants)

60. All of the responses to allegations stated above are incorporated by
reference herein as though the same were set forth in full.

61. WTNY denies the allegations of paragraph 61 as calling for legal
conclusions.

62. WTNY denies the allegations of paragraph 62 as calling for legal
conclusions.

63. The allegations of paragraph 63 do not appear to be directed to this
answering Defendant. In the event paragraph 63 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

64. WTNY denies the allegations of paragraph 64 as calling for legal

conclusions.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 10
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 11 of 20

Second Claim: Negligence Per Se
(All Defendants)

65. All of the responses to the allegations stated above are incorporated
by reference herein as though the same were set forth in full.

66. WTNY denies the allegations of paragraph 66 as calling for legal
conclusions.

67. WTNY denies the allegations of paragraph 67 as calling for legal
conclusions.

68. WTNY denies the allegations of paragraph 68 as calling for legal
conclusions.

69. WTNY denies the allegations of paragraph 69 as calling for legal
conclusions.

70. WTNY denies the allegations of paragraph 70 as calling for legal
conclusions.

71. WTNY denies the allegations of paragraph 71 as calling for legal
conclusions.

Third Claim: Battery
(Mapley Sr.)

72. All of the responses to allegations stated above are incorporated by

reference herein as though the same were set forth in full.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 11
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 12 of 20

73. The allegations of paragraph 73 do not appear to be directed to this
answering Defendant. In the event paragraph 73 is deemed to include allegations
against WINY to which a response is required, the same are denied.

74. The allegations of paragraph 74 do not appear to be directed to this
answering Defendant. In the event paragraph 74 is deemed to include allegations
against WTNY to which a response is required, the same are denied.

75. The allegations of paragraph 75 do not appear to be directed to this
answering Defendant. In the event paragraph 75 is deemed to include allegations

against WINY to which a response is required, the same are denied.

Punitive Damages
(All Defendants)

76. All of the responses to allegations stated above are incorporated by
reference herein as though the same were set forth in full.

77. WTNY denies the allegations of paragraph 77 as calling for legal
conclusions.

78. WINY denies the allegations of paragraph 78 as calling for legal
conclusions.

FIRST AFFIRMATIVE DEFENSE
WTNY denies each and every allegation in Plaintiffs’ Complaint not

specifically admitted, denied, or qualified.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 12
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 13 of 20

SECOND AFFIRMATIVE DEFENSE
Plaintiffs’ Complaint fails to state a claim against WINY upon which relief
can be granted.
THIRD AFFIRMATIVE DEFENSE
Plaintiffs’ Complaint, and each cause of action therein, is barred by the First
Amendment to the U.S. Constitution and/or Article II, Sections 4-5 of The
Constitution of the State of Montana.
FOURTH AFFIRMATIVE DEFENSE
Plaintiffs’ Complaint, and each cause of action thereof, characterizes church
hierarchy, doctrine, policy and practices to establish a foundational basis for
liability in violation of federal and state constitutional proscriptions.
FIFTH AFFIRMATIVE DEFENSE
Plaintiffs’ Complaint, and each cause of action thereof, improperly blurs the
existence of distinct legal entities to conflate their existence into a single religious
entity in violation of the First and Fourteenth Amendments to the United States
Constitution.
SIXTH AFFIRMATIVE DEFENSE
The claim for punitive damages violates WINY’s right to due process and

equal protection as guaranteed by the Fourteenth Amendment to the United States

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 13
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 14 of 20

Constitution and/or Article II, Sections 5 and 17 (equal protection and due process)
of The Constitution of the State of Montana.
SEVENTH AFFIRMATIVE DEFENSE

The imposition of punitive damages in this case would violate the

Commerce Clause of the United States Constitution.
EIGHTH AFFIRMATIVE DEFENSE

The imposition of punitive damages in this case would violate the First,
Fifth, Sixth, Eighth and/or Fourteenth Amendments to the United States
Constitution.

NINTH AFFIRMATIVE DEFENSE

With respect to the claim for punitive damages, WINY specifically
incorporates by reference all standards of limitations regarding the determination
and enforceability of punitive damages awards which arose in the decisions of
BMW of North America v. Gore, 517 U.S. 559 (1996); Cooper Industries, Inc. v.
Leatherman Tool Group, Inc., 532 U.S. 424 (2001); State Farm Mut. Auto Ins. Co.
v. Campbell, 538 U.S. 408 (2003); Williams v. Phillip Morris, 549 U.S. 336
(2007); and Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008), as well as the

limits imposed by Mont. Code Ann. § 27-1-220 et seq.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 14
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 15 of 20

TENTH AFFIRMATIVE DEFENSE
Plaintiffs have not pleaded and proved sufficient facts to support an award of
punitive damages against WINY under applicable law including, but not limited
to, the failure to plead and prove conduct by an officer, director or managing agent
of WTNY that would entitle them to recover punitive damages and failure to plead
facts sufficient to meet the requisites of Mont. Code Ann. § 27-1-220 et seq.
ELEVENTH AFFIRMATIVE DEFENSE
If and only if Plaintiffs’ allegations are accurate, then WTNY assert their
entitlement to an apportionment of fault by the trier of fact between any person
(legal or natural) to whom apportionment of fault may be made under Mont. Code
Ann. § 27-1-703 and other statutory and common law principles.
TWELFTH AFFIRMATIVE DEFENSE
Some or all of Plaintiffs’ claims are barred by Mont. Code Ann. § 27-2-216
and other applicable law, rule, statute or regulation controlling or requiring the
institution of suit within a certain period of time following its accrual.
Accordingly, Plaintiff's claims are barred as a matter of law.
THIRTEENTH AFFIRMATIVE DEFENSE
Plaintiffs’ claims are barred, in whole or in part, by reason of laches,

estoppel, waiver, res judicata, and/or other equitable defenses.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 15
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 16 of 20

FOURTEENTH AFFIRMATIVE DEFENSE
WTNY had no duty to and/or breached no duty to Plaintiffs.
FIFTEENTH AFFIRMATIVE DEFENSE
Plaintiffs’ claims are barred by the doctrine of Charitable Immunity.
SIXTEENTH AFFIRMATIVE DEFENSE
Plaintiffs’ claims are barred for lack of personal jurisdiction over WINY.
SEVENTEENTH AFFIRMATIVE DEFENSE
The acts or omissions of third parties, individuals, or entities for which
WINY has no responsibility, either directly or indirectly, whether or not presently
named parties to this action, were the sole, intervening, or contributing cause of
Plaintiffs’ claimed damages, if there are any. Such acts or omissions bar and/or
proportionately reduce recovery, if any, by Plaintiffs against WINY.
EIGHTEENTH AFFIRMATIVE DEFENSE
Plaintiffs have failed to join all necessary and indispensable persons for a
full and just adjudication of the purported causes of action asserted in the
Complaint.
NINETEENTH AFFIRMATIVE DEFENSE
To the extent Plaintiffs have failed to mitigate, minimize, or avoid any of
their claimed damages, any recovery against WINY is void or must be reduced

accordingly.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 16
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 17 of 20

TWENTIETH AFFIRMATIVE DEFENSE
Pursuant to Mont. Code Ann. § 27-1-308, any recovery against WINY must
be reduced by the amount of any payments received by Plaintiffs from collateral
sources.
TWENTY-FIRST AFFIRMATIVE DEFENSE
Plaintiffs’ alleged injuries, harm, losses, and/or damages, if there are any,
are a result of pre-existing and/or unrelated medical, psychological, and/or
emotional conditions for which WTNY is not responsible.
TWENTY-SECOND AFFIRMATIVE DEFENSE
Plaintiffs’ alleged injuries, harm, losses, and/or damages, if there are any,
are a result of post-event and/or unrelated medical, psychological, and/or
emotional conditions for which WTNY is not responsible.
TWENTY-THIRD AFFIRMATIVE DEFENSE
Plaintiffs are not entitled to an award of prejudgment interest.
TWENTY-FOURTH AFFIRMATIVE DEFENSE
WTNY hereby gives notice of an intent to rely upon such other affirmative
defenses as may become available or apparent during the course of discovery or
other proceedings and thus reserves the right to amend this list or assert such other

defenses to which WTNY is entitled. WTNY also reserves the right to withdraw

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 17
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 18 of 20

any affirmative defenses upon discovery of factors or evidence rendering such
action appropriate.

WHEREFORE, having fully answered Plaintiffs’ Complaint, WINY prays
that Plaintiffs take nothing by reason of their Complaint and the same be dismissed
with prejudice, awarding WTNY its costs of suit and such other relief as the Court
deems appropriate under the circumstances.

CROSS-CLAIM FOR CONTRIBUTION

Although WTNY denies any liability whatsoever on its part, it nonetheless
asserts that any and all injuries and/or damages sustained by Plaintiffs were the
proximate result of the negligence and wrongdoing of Defendant Bruce Mapley,
Sr. and demand the relief and benefit of application of Mont. Code Ann. § 27-1-
703.

WHEREFORE, having set forth its Cross-Claim, WINY prays that the jury
be allowed to consider and determine the liability in this matter of Defendant
Bruce Mapley, Sr.; that this Court be permitted to enter judgment, if so determined,
against Defendant Bruce Mapley, Sr., for his actions which caused or contributed
to the damages claimed by Plaintiffs; and that WINY be awarded contribution
from Defendant Bruce Mapley, Sr., together with interest, legal fees, costs of suit,

and such other relief that the Court deems appropriate under the circumstances.

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 18
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 19 of 20

DEMAND FOR JURY TRIAL
WTNY hereby demands a trial by jury.
DATED this 22" day of June, 2020.

By: __/s/ Guy W. Rogers
Guy W. Rogers
BROWN LAW FIRM, P.C.
Attorneys for Defendants Watchtower
Bible and Tract Society of New York,
Inc., and Watch Tower Bible and
Tract Society of Pennsylvania

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 19
Case 1:20-cv-00052-SPW Document 15 Filed 06/22/20 Page 20 of 20

CERTIFICATE OF SERVICE

I hereby certify that, on June 22, 2020, a copy of the foregoing was served

on the following person(s):

1. US. District Court, Billings Division

2. Robert L. Stepans

Ryan R. Shaffer
James C. Murnion

MEYER, SHAFFER & STEPANS, PLLP

430 Ryman Street
Missoula, MT 59802

3. Bruce G. Mapley Sr.
3905 Caylan Cove
Birmingham, AL 35215

by the following means:

1,2 CM/ECF
Hand Delivery
3. CCU. Maal

 

Fax
E-Mail
Overnight Delivery Services

/s/ Guy W. Rogers

Guy W. Rogers

BROWN LAW FIRM, P.C.
Attorneys for Defendants Watchtower
Bible and Tract Society of New York,
Inc., and Watch Tower Bible and
Tract Society of Pennsylvania

Answer and Demand for Jury Trial of Defendants Watchtower Bible and Tract Society of New York, Inc. - 20
